UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DIVISION

ZORRI N. RUSH PLAINTIFF
v. Civil No. l:lS-cv-OOZOS-GHD-RP
CENTERS FOR MEDICARE AND MEDICAID DEFENDANT

 

ORDER ADOPTING REPOR'I` AND RECOMMENDATION

This matter is before the Court on the Report and Recommendation of United States

 

Magistrate Judge Roy Percy, Doc. ll. The Court has considered the file and records in this case,
including the Report and Recornmendations of United States Magistrate Judge Roy Percy and the
response filed by Plaintifonrri Rush, Doc. 12. The Court finds that the Magistrate Judge’s Report

and Recommendations should be approved and adopted as the opinion of this court. It is therefore

ORDERED that:

l. The Plaintiff’S Objections, Doc. 12, to the Magistrate Judge’s Report and
Recomrnendations are OVERRULED;

2. The Report and Recommendations, Doc. ll, of United States M_agistrate Judge are
APPROVED AND ADOPTED as the opinion of this Court;

3. This case is DISMISSED for failure to state a claim for relief.
4. All other pending motions are DENIED AS MOOT; and
5. This case is CLOSED.

SO ORDERED, this thed`Q day of February, 2019.

/JL /~l. 3¢4.9..!

SENIOR U.S. DISTRICT JUDGE

